Title: To Thomas Jefferson from Albert Gallatin, 29 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            29th Jany. 1803
          
          I enclose a recommendation for the office of “Surveyor of the port of Nixinton in the district of Camden” (N.Ca.) and of “inspector of the revenue for the same port.”
          The office has long been vacant; but we had waited, for the meeting of Congress, for better information. Both Mr Stone and Mr Wynnes concur in approving Mr Brewer. [The] last gentleman lives not far from the [port] 
          The corrected navy estimates are much wanted. Whatever you will decide shall be recommended to the Committee of Ways & Means. 
          With great respect Your obedt. Servt.
          
            Albert Gallatin
          
        